United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         October 22, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-20415
                           Summary Calendar



THERON BELTON,

                                      Plaintiff-Appellant,

versus

CLEVELAND TURNER, also known as Turner, Escort Officer;
J.D. BUTCHER; JAMES ZELLER, Warden; LARRY DOYLE; WILKERSON,
Property Officer; BOYD, Property Officer; COLEMAN, Grievance
Officer; STOKER, Grievance Officer,

                                      Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CV-4325
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Theron Belton, Texas prisoner # 845198, appeals from a

judgment rendered in favor of the defendants on his civil rights

claim.   We affirm.

     To prevail on a claim that his right of access to the courts

has been violated, a prisoner must demonstrate prejudice by

showing that his ability to pursue a “nonfrivolous,” “arguable”

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20415
                                -2-

legal claim was hindered by the defendants’ actions.   See

Christopher v. Harbury, 536 U.S. 403, 415 (2002) (internal

quotations omitted); Lewis v. Casey, 518 U.S. 343, 351 (1996).

Belton has not demonstrated that the claims he would have raised

in his petition for discretionary review were arguable or

nonfrivolous; he therefore cannot prove a constitutional

violation.   Because he cannot prove a constitutional violation,

judgment was appropriately awarded in favor of the defendants,

and it was unnecessary for the district court to reach the

exhaustion issue.

     AFFIRMED.